Name: Council Regulation (EEC) No 3021/81 of 19 October 1981 adapting, consequent upon the accession of Greece, Regulation (EEC) No 1108/70 introducing an accounting system for expenditure on infrastructure in respect of transport by rail, road and inland waterway
 Type: Regulation
 Subject Matter: transport policy;  land transport;  national accounts;  maritime and inland waterway transport
 Date Published: nan

 Avis juridique important|31981R3021Council Regulation (EEC) No 3021/81 of 19 October 1981 adapting, consequent upon the accession of Greece, Regulation (EEC) No 1108/70 introducing an accounting system for expenditure on infrastructure in respect of transport by rail, road and inland waterway Official Journal L 302 , 23/10/1981 P. 0008 - 0008 Finnish special edition: Chapter 7 Volume 2 P. 0191 Spanish special edition: Chapter 07 Volume 3 P. 0034 Swedish special edition: Chapter 7 Volume 2 P. 0191 Portuguese special edition Chapter 07 Volume 3 P. 0034 *****COUNCIL REGULATION (EEC) No 3021/81 of 19 October 1981 adapting, consequent upon the accession of Greece, Regulation (EEC) No 1108/70 introducing an accounting system for expenditure on infrastructure in respect of transport by rail, road and inland waterway THE COUNCIL OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, and in particular Article 75 thereof, Having regard to the proposal from the Commission, Having regard to the opinion of the European Parliament (1), Whereas the Council has consulted the Economic and Social Committee on the Commission proposal pursuant to Article 198, first paragraph, of the Treaty; whereas the Committee has been unable to submit its opinion within the time limit set by the Council; whereas Article 198, second paragraph, of the Treaty permits the Council to take further action in the absence of an opinion; whereas the Council feels that it must avail itself of this possibility in view of the importance of rapidly adopting the required amendments; Whereas Regulation (EEC) No 1108/70 (2), as amended by Regulation (EEC) No 1384/79 (3), should be adapted in order to include the rail network of Greece in the Annex thereto, HAS ADOPTED THIS REGULATION: Article 1 The following shall be added to the Schedule in Annex II to Regulation (EEC) No 1108/70 under point 'A. 1. RAIL - Main networks', after the entry 'Federal Republic of Germany': 'Hellenic Republic - OrganismÃ ³s SidirodrÃ ³mon EllÃ ¡dos A.E. (OSE)'. Article 2 This Regulation shall enter into force on the day following its publication in the Official Journal of the European Communities. It shall apply with effect from 1 January 1981. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Luxembourg, 19 October 1981. For the Council The President P. WALKER (1) OJ No C 144, 15. 6. 1981, p. 36. (2) OJ No L 130, 15. 6. 1970, p. 4. (3) OJ No L 167, 5. 7. 1979, p. 1.